DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II: Claim 6 in the reply filed on April 29, 2021 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claim 6 is provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “a viscosity of 100 mPa s or more” in line 2.  Viscosity is dependent upon the temperature at which the solution is measured.  It is unclear what temperature the viscosity of 100 mPa s or more is measured at.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uesumi et al. US 2016/0278407.
Regarding Claim 6, Uesemi et al. discloses a method of preparing fibrous dextrin particles comprising spray drying a dextrin solution (‘407, Paragraph [0039]) wherein the viscosity of the solution is raised by a thickening composition (‘407, Paragraph [0049]).
Uesemi et al. is silent regarding the viscosity of the dextrin solution being 100 mPa s or more.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Uesemi et al. teaches that the dextrin solution is capable of being spray dried.  Therefore, the particular viscosity at which the dextrin solution is spray dried does not impart a critical difference over the prior art reference of Uesemi et al. since Uesemi et al. teaches a dextrin solution that is capable of being spray dried.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uesumi et al. US 2016/0278407 in view of Peters US 2014/0363553.
Regarding Claim 6, Uesemi et al. discloses a method of preparing fibrous dextrin particles comprising spray drying a dextrin solution (‘407, Paragraph [0039]) wherein the viscosity of the solution is raised by a thickening composition (‘407, Paragraph [0049]).
Uesemi et al. is silent regarding the viscosity of the dextrin solution being 100 mPa s or more.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Uesemi et al. teaches that the dextrin solution is capable of being spray dried.  Therefore, the particular viscosity at which the 
Both Uesemi et al. and Peters are directed towards the same field of endeavor of methods of preparing fibrous dextrin particles comprising spray drying a dextrin solution.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Uesemi et al. and use a dextrin solution having a viscosity of 400 to 1500 mPa s as taught by Peters, which falls within the claimed viscosity range of 100 mPa s or more, since where the claimed ranges lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Varanasi et al. US 2015/0273518 discloses spray drying dextrin particle fibers onto the inside of a container (‘518, Paragraph [0043]).
Smith et al. US 2017/0021385 discloses a method of preparing fibrous dextrin particles (‘385, Paragraph [0043]) comprising spray drying a dextrin solution (‘385, Paragraph [0023]).
Germain US 2012/0035355 discloses a method of preparing fibrous dextrin particles (‘355, Paragraph [0039]) comprising spray drying a dextrin solution (‘355, Paragraph [0049]).
Smith US 2015/0076030 discloses a method of preparing fibrous dextrin particles (‘030, Paragraph [0046]) comprising spray drying a dextrin solution (‘030, Paragraph [0050]).
Inoue et al. US 2019/0230951 discloses viscosity increases with the increase of average glucose polymerization degree and the viscosity decreases with decrease of the average glucose polymerization degree (‘951, Paragraph [0048]).
Watanabe et al. US 2010/0120710 discloses spray drying dextrin to make a low viscosity dextrin (‘710, Paragraph [0007]).
Parmar US 2006/0051406 discloses the viscosity of reconstituted lipid drug residue being adjusted with the addition of salts to the hydrating medium (‘406, Paragraph [0077]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792